DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1, 4 and 7 have been amended; support for the amendment can be found in Fig. 19.
Claims 1-9 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenen (US-20160115933-A1).

Regarding claim 1, Koenen discloses a power supply system (“engine 1000”; [0080]) comprising: 

an electrical machine (“a battery receiver 1018”; [0080]) including: 

a housing (“receptacle 1022”; [0082]); a first side (“floor 1040”; [0082]) of the housing ; a machine-side power terminal (“male terminals 1024… 1028”; [0081]) extending and protruding (Fig. 6-18);  from the first side (1040) of the housing (1040) in a first direction (annotated Fig. 7; element Z) orthogonal to a sliding direction (annotated Fig. 7; element Y); protective ribs (“guide 1036”; [0081]) disposed on both sides of the machine-side power terminal respectively in a second direction (annotated Fig. 7; element X) orthogonal to the sliding direction (Y) and the first direction (Z) and extending and protruding from the first side (1040) of the housing (1022) in the first direction (Z); 

    PNG
    media_image1.png
    556
    569
    media_image1.png
    Greyscale

and an end of the machine-side power terminal (1024, 1028) that is on an opposite side from the housing (1022) in the first direction (Z) and is located closer (Fig. 13, 14) to the housing (1022) than an end of the protective ribs (1036) on the opposite side from the housing (1022) in the first direction (Z); and 

a battery pack (“1020”; [0080]) configured to be detachably attached to the electrical machine by being slid in the sliding direction with respect to the electrical machine (1018), the battery pack (1020) including: 

a battery-side power terminal (“1130, 1134”; [0098]) configured to mechanically engage with and electrically connect to the machine-side power terminal; and a case (“housing 1086”; [0096]) accommodating the battery-side power terminal (1130, 1134), 

the case (1086) including: 


    PNG
    media_image2.png
    636
    821
    media_image2.png
    Greyscale
a power terminal opening (“slots or apertures 1140”; [0098]) disposed at a position facing the battery-side power terminal (1130, 1134), in the sliding direction (Y); and recessed grooves (“apertures 1142”; [0098]) disposed on both sides of the battery-side power terminal (1130, 1134) respectively and extending along the sliding direction (Y), 


wherein the first side (1040) of the housing (1022) faces the battery pack (1020) when the battery pack is attached to the electrical machine, and the protective ribs (1036) protrude further from the housing (1022) than the machine-side power terminals (1024, 1028) in the sliding direction (Y), and 

the protective ribs (1036) form an opening (Fig. 6-18), the machine-side power terminal (1024, 1028) is disposed within the opening, and the ribs (1036) do not cover the machine-side power terminal (1024, 1028) in the first direction (Z).  


Regarding claim 2, Koenen discloses wherein the electrical machine (1018) further includes a machine-side signal terminal (“1026”; “data terminals or as the enable terminals”; [0081]), the protective ribs (1036) are also disposed on both sides of the machine-side signal terminal (1026) respectively and extending beyond the machine-side signal terminal (1026), 

the battery pack (1020) further includes a battery-side signal terminal (“terminals 1132,”; [0096]) accommodated in the case and configured to mechanically engage with and electrically connect to ([0096]) the machine-side signal terminal ([1026]), 

the case (1086) further includes a signal terminal opening (“apertures 1140”; [0097]) disposed at a position facing the battery-side signal terminal (1132) in the sliding direction (Y), and the recessed grooves (1142) are also disposed on both sides of the battery-side signal terminal (1132) respectively.  

Regarding claim 4, Koenen discloses an electrical machine (“a battery receiver 1018”; [0080]) configured to have a battery pack (“1020”; [0080]) detachably attached thereto by the battery pack (10) being slid in a sliding direction (annotated Fig. 7; element Y), 

the electrical machine (1018) comprising a housing (“receptacle 1022”; [0082]); a first side (“floor 1040”; [0082]) of the housing ; a machine-side power terminal (“male terminals 1024, 1028”; [0081]) extending and protruding (Fig. 6-18);  from the first side (1040) of the housing (1040) in a first direction (annotated Fig. 7; element Z) orthogonal to a sliding direction (annotated Fig. 7; element Y); 

protective ribs (“guide 1036”; [0081]) disposed on both sides of the machine-side power terminal respectively in a second direction (annotated Fig. 7; element X) orthogonal to the sliding direction (Y) and the first direction (Z) and extending and protruding from the first side (1040) of the housing (1022) in the first direction (Z); 

 and an end of the machine-side power terminal (1024, 1028) that is on an opposite side from the housing (1022) in the first direction (Z) and is located closer (Fig. 13, 14) to the housing (1022) than an end of the protective ribs (1036) on the opposite side from the housing (1022) in the first direction (Z); and 

 wherein the first side (1040) of the housing (1022) faces the battery pack (1020) when the battery pack  (1020) is attached to the electrical machine (1018); -3-Application No. 16/686,358 the protective ribs (1036) protrude further from the housing (1022) than the machine-side power terminals (1024, 1028) in the sliding direction (Y), and 

the protective ribs (1036) form an opening (Fig. 6-18), the machine-side power terminal (1024, 1028) is disposed within the opening, and the ribs (1036) do not cover the machine-side power terminal (1024, 1028) in the first direction (Z).  

Regarding claim 5, Koenen further discloses a machine-side signal terminal (“1026”; “data terminals or as the enable terminals”; [0081]), the protective ribs (1036) are also disposed on both sides of the machine-side signal terminal (1026) respectively and extending beyond the machine-side signal terminal (1026),

Regarding claim 6, Koenen discloses a machine-side slide rail (“rail 1048”; [0101]), at least one of the protective ribs (1036]) is disposed between the machine-side slide rail (1048) and the machine-side power terminal (1024, 1028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koenen (US-20160115933-A1).

Koenen discloses all claim limitation of claim 1 as set forth above.

Regarding claim 3, Koenen discloses wherein the electrical machine (1018) further includes a machine-side slide rail (“ rail 1048”; [0101]), at least one of the protective ribs (1036]) is disposed between the machine-side slide rail (1048) and the machine-side power terminal (1024, 1028), the battery pack (1020) further includes a battery-side slide rail (“slot 1104”; [0101]) configured to slidably engage with the machine-side slide rail (1048) in the sliding direction (Y)

Koenen fails to disclose wherein at least one of the recessed grooves (1142) is disposed between the battery-side slide rail (1104) and the battery-side power terminal (1130).  

The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Modifying Koenen such that at least one of the recessed grooves is disposed between the battery side slide rail and the battery side power terminal, would not be expected to produce new or unexpected results because the battery and electrical machine would still be expected to slidably engage and form an electrical connection with each other as disclosed by Koenen; therefore, Koenen renders the instant claim obvious. 

Regarding claim 7, Koenen discloses a battery pack (“1020”; [0080]) configured to be detachably attached to an electrical machine (“a battery receiver 1018”; [0080]) by being slid with respect to the electrical machine (1018) in a sliding direction (annotated Fig. 7; element Y), 

the battery pack (1020) comprising: a battery-side power terminal (“1130, 1134”; [0098]); and a case (“housing 1086”; [0096]) accommodating the battery-side power terminal (1130, 1134), 


    PNG
    media_image2.png
    636
    821
    media_image2.png
    Greyscale
the case (1086) including: a first surface (Fig. 23; element 1108) facing the electrical machine (1018) under a state where the battery pack (1020) is attached to the electrical machine (1018); 

a terminal receiver (Fig. 23; element 1110, 1094) arranged on the first surface (1108) and extending and protruding from the first surface (1108) in a first direction (annotated Fig. 7; element Z) orthogonal to the sliding direction (Y); 

a power terminal opening (“slots or apertures 1140”; [0098]) disposed at a position facing the battery-side power terminal (1130, 1134), in the sliding direction (Y) and disposed beyond the first surface (1108) in the first direction (Z); and 

recessed grooves (“apertures 1142”; [0098]) disposed on both sides of the battery-side power terminal (1130, 1134) respectively in a second direction (annotated Fig. 7; element X) orthogonal to the sliding direction (Y) and the first direction (Z) and extending along the sliding direction (Y) and disposed beyond the first surface (1108) in the first direction (Z), 

and the power terminal openings (1140) and the recessed grooves (1142) do not overlap when the battery pack (1020) is viewed in the sliding direction (Y) and do overlap when the battery pack is viewed in the second direction (X).  

Koenen does not disclose wherein the recessed grooves are deeper than the power terminal opening in the first direction.

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
	Therefore, the instant claim is rendered obvious by Koenen as one of ordinary skill in the art would not expect a significant change in performance to result from changing the relative dimensions of the grooves and the power terminal opening. Koenen’s invention would still be expected to position and guide the protective ribs and ensure proper electrical connections between the battery and electrical machine as disclosed by Koenen. .

Regarding claim 8, Koenen discloses a battery-side signal terminal (“terminals 1132,”; [0096]) accommodated in the case (1086), wherein the case (1086) further includes a signal terminal opening (1140) disposed at a position facing the battery-side signal terminal (1132) in the sliding direction (Y), and the recessed grooves (1142) are also disposed on both sides of the battery-side signal terminal (1132) respectively.  

Regarding claim 9, Koenen discloses a battery-side slide rail (“slot 1104”; [0101]).

Koenen fails to disclose wherein at least one of the recessed grooves (1142) is disposed between the battery-side slide rail (1104) and the battery-side power terminal (1130).  

The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Modifying Koenen such that at least one of the recessed grooves is disposed between the battery side slide rail and the battery side power terminal, would not be expected to produce new or unexpected results therefore Koenen renders the instant claim obvious. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728